Hill, C. J.
This ease is controlled by the decisions of the Supreme Court in Nowell v. Haire, 116 Ga. 386; Smith v. Bearden, 117 Ga. 822; and Palmer v. Inman, 126 Ga. 519. Civil Code, §§ 3261, 3762.

Judgment affirmed.

At the regular April term, 1895, of the county court of Jasper county, a judgment was rendered in favor of L. O. Benton & Brother v. Barney Goodman and Aaron Fish. Upon this judgment an execution was issued on April 1, 1895, and on the same day was entered upon the execution docket of the county court, and also upon the execution docket of the superior court. On December 13, 1901, the sheriff made an entry of nulla bona upon the execution, and on the same date this entry was recorded upon the execution docket of the superior court, but it was not recorded upon the execution docket of the county court. On September 10, 1906, the execution was levied upon property of Aaron Fish, one of the defendants in execution. An affidavit of illegality was filed.
Greene F. Johnson, for plaintiffs. TF. 8. Florence, for defendant.